DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:  Claims 1 and 8, lines line 6 and 4 respectively, states “the operational”; this should state “the operational circuitry” to remain consistent with the claim set and to improve clarity.  Appropriate correction is required.  
Claims 4, 5, 11, 17 and 18 are objected to because of the following informalities:  The claims state “if”, it is suggested to change this to “when” to clarify that the condition will occur. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 18 requires “the operational circuitry is configured to treat the ventricular arrhythmia if a ventricular arrhythmia is detected”; this is unclear because the there is no structure within the operation circuitry to treat ventricular arrhythmia.  The claim states the operational circuitry is configured to perform a sensing configuration routine and when to communicate to the second medical device. Therefore it is unclear if the implantable medical device with operation circuitry treats the ventricular arrhythmia, or if it is sending a command through the communication circuitry to another device to treat the ventricular arrhythmia.  In order to advance prosecution the examiner assumes that the operation circuitry includes therapy circuitry which is configured to treat ventricular arrhythmia when ventricular arrhythmia is detected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-8, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann (US Publication 2015/0224315) in view of Greenhut et al (US .
Referring to Claims 1, 8, and 14, Stahmann teaches an implantable medical device comprising: a lead comprising a plurality of implantable electrodes including at least first and second sensing electrodes (e.g. Figure 4, Elements 404a-404c); a housing containing operational circuitry for analyzing signals captured using the plurality of implantable electrodes (e.g. Paragraph [0050]), the operational further comprising communication circuitry configured to communicate to a second implantable medical device (e.g. Paragraph [0051]); wherein the operational circuitry is configured to perform a sensing vector selection routine in which: the operational circuitry performs a first analysis of signals from a plurality of sensing vectors defined by the plurality of electrodes and selects a first sensing configuration having a first sensing vector from the plurality of sensing vectors for detection of ventricular events (e.g. Paragraph [0050] discloses detecting cardiac events in the RV); the operational circuitry performs a second analysis of signals from the plurality of sensing vectors defined by the plurality of electrodes and selects a second sensing configuration having a second sensing vector from the plurality of sensing vectors for detection of atrial events (e.g. Paragraph [0050] discloses detecting cardiac events in the RA); further wherein: the operational circuitry is configured to use the second sensing configuration to determine whether an atrial event is detected (e.g. Paragraphs [0050] and [0051]); in response to determining that an atrial event has been detected, the operational circuitry is configured to communicate to the second medical device (e.g. Paragraph [0051]).  However, Stahmann does not disclose the housing also including a plurality (at least three).


Referring to Claims 4 and 18, Stahmann in view of Greenhut et al teaches the claimed implantable medical device wherein the operational circuitry further comprises therapy delivery circuitry to issue electrical cardiac therapy (e.g. Figure 1, Element 104)e, and the operational circuitry is configured to use the first sensing configuration to sense ventricular arrhythmia, and if a ventricular arrhythmia is detected, to use the therapy delivery circuitry to issue a therapy for ventricular arrhythmia (e.g. Paragraph [0031]).

Referring to Claims 5, 11, and 17, Stahmann in view of Greenhut et al teaches the claimed implantable medical device wherein the operational circuitry is configured to use the first sensing configuration to sense ventricular arrhythmia, and if a ventricular arrhythmia is 

Referring to Claims 6, 12 and 19, Stahmann in view of Greenhut et al teaches the claimed implantable medical device wherein the operational circuitry is configured to use the second sensing configuration to sense events to support bradycardia therapy (e.g. Paragraphs [0027] and [0031]).

Referring to Claims 7, 13, and 20, Stahmann in view of Greenhut et al teaches the claimed implantable medical device wherein the operational circuitry is configured to use the second sensing configuration to sense events to support resynchronization therapy (e.g. Paragraph [0031]).
Claims 2, 3, 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann (US Publication 2015/0224315) in view of Greenhut et al (US Publication 2014/0214104) as applied to the claims above, and further in view of Cao et al (US Publication 2016/0144190).
Referring to Claims 2, 9 and 15, Stahmann in view of Greenhut et al teaches the claimed implantable medical device except wherein the operational circuitry is configured to determine an atrial sensing window for detection of atrial events and is configured to selectively use the second sensing configuration to determine whether an atrial event takes place in the atrial 

Referring to Claims 3, 10 and 16, Stahmann in view of Greenhut et al teaches the claimed implantable medical device except wherein the operational circuitry is configured to determine an atrial sensing window for detection of atrial events and is configured to 
 	Cao et al teaches that it is known to use circuitry configured to determine an atrial sensing window for detection of atrial events and is configured to selectively use the second sensing configuration to determine whether an atrial event takes place in the atrial sensing window, wherein the operational circuitry is configured to define the atrial sensing window in relationship to a detected therapy output generated by the second medical device as set forth in Figure 11 and Paragraph [0129] to provide improved detection by reducing the likelihood of noise being selected. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stahmann, with circuitry configured to determine an atrial sensing window for detection of atrial events and is configured to selectively use the second sensing configuration to determine whether an atrial event takes place in the atrial sensing window, wherein the operational circuitry is configured to define the atrial sensing window in relationship to a detected therapy output generated by the second medical device as taught by Cao et al, since such a modification would provide the predictable results of improved detection by reducing the likelihood of noise being selected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,512,784. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eisenger et al (US Publication 2010/0023083) teaches where atrial sense (P-sense) corresponds to a ventricular event (e.g. Paragraph [0073-0074] and Figure 6, Elements 200-206).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792